Citation Nr: 0018800	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  99-03 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for a service-
connected left ear hearing loss disability.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbar disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from September 1954 to April 1958 and from May 1958 to 
October 1974.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Boise, Idaho, Department of 
Veterans Affairs (VA) Regional Office (RO).

In a rating decision dated in December 1998, the RO denied 
entitlement to compensable evaluations for left ear hearing 
loss and disability of the thoracic spine.  At that time the 
RO established service connection for lumbar disc disease, 
assigned a 20 percent evaluation, effective March 26, 1998.  
Also, the RO denied service connection for PTSD.  The 
veteran's notice of disagreement, received in January 1999, 
was nonspecific.  In February 1999, the RO issued a statement 
of the case with respect to the issues of service connection 
for PTSD, entitlement to compensable ratings for left ear 
hearing loss and a thoracic spine disability, and the 
propriety of the initial assignment of a 20 percent 
evaluation for lumbar disc disease.  The veteran's 
substantive appeal addressed each of those matters.  However, 
in a statement received in October 1999, the veteran withdrew 
his appeal with respect to a compensable disability rating 
for his service-connected thoracic spine disorder.  See 
38 C.F.R. § 20.204 (1999).  As such, the issues on appeal are 
as set out on the first page of this decision.

The veteran, in his substantive appeal, requested a personal 
hearing.  He checked a box pertinent to a Board hearing held 
at the RO, but a handwritten note states "local."  The 
veteran has been afforded a personal hearing at the RO; a 
transcript of his May 1999 hearing is associated with the 
claims file.  Also, in the VA Form 646 prepared in December 
1999, the veteran's representative clarified that no further 
hearing was requested.

The Board notes that in his April 1998 statement, the veteran 
claims service connection for dental problems.  It does not 
appear that that matter has been either procedurally prepared 
or certified for appellate review, and is accordingly 
referred to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 ( 1995).

The claims of entitlement to a compensable evaluation for a 
service-connected left ear hearing loss disability and for an 
evaluation in excess of 20 percent for service-connected 
lumbar disc disease are discussed in the remand portion of 
this decision.


FINDING OF FACT

The record contains no current, competent diagnosis of PTSD 
related to an in-service stressor.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held that a claim must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

In any case, a claim for service-connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  The Court has 
repeatedly held that "[i]n the absence of competent medical 
evidence of a current disability and a causal link to service 
or evidence of chronicity or continuity of symptomatology, a 
claim is not well grounded."  Chelte v. Brown, 10 Vet. App. 
268 (1997). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The standard for establishing a well-grounded claim has been 
described as very low.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  If a claim, however, is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107; see Schroeder 
v. West, 12 Vet. App. 184 (1999); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

Analysis

Service records are negative for diagnosis of PTSD.  At the 
time of VA examination in January 1975, no anxiety was noted 
and no psychiatric diagnosis was provided.  

At the time of VA examination in June 1985, the veteran 
complained that his mind "goes blank."  The examiner was 
unable to pin down such complaint in any detail and no 
psychiatric diagnoses are shown on the report.  
Administrative records indicate that the veteran was 
hospitalized for depression and a drug overdose in May and 
June 1987, and for depression in May 1991.

VA and private records dated in and around April 1998 note 
treatment for intoxication and resulting agitation, without 
diagnosed psychiatric illness.  VA records do reflect the 
veteran's participation in an anger management program.  A 
March 1998 entry includes note of combat participation in 
Vietnam and Korea.  The intake report notes the veteran's 
alcohol use and a prior suicide attempt, the latter around 
the time his son had allegedly murdered two women.  The 
veteran was referred after a road rage incident.  Anger 
management entries show no psychiatric diagnoses.  

In August 1999 the veteran presented for VA psychiatric 
examination.  A detailed Social and Industrial Survey was 
completed, in which the veteran's account of service 
experiences are noted.  In particular the veteran reported 
being subject to a rocket attack while stationed at Danang.  
He also talked about seeing a truck loaded with caskets and 
claimed that he was traumatized by his experiences.  The 
psychiatric examiner cites review of the veteran's claims 
file and the Social and Industrial Survey.  However, that 
examiner did not diagnosis any psychiatric disorder.  

In short, the entire record is negative for a diagnosis of 
PTSD.  Absent proof of a present disability there can be no 
valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD is denied as not well grounded.  See 
Caluza, supra; 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f).

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him in developing facts pertinent 
to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159(a) 
(1999); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997);  see 
also Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam) (holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded).  

Here the Board notes that the veteran, through his 
representative, has argued that the August 1999 VA 
examination is inadequate.  In response the Board first 
emphasizes that there is no duty on the part of VA to afford 
the veteran an examination where his claim is not well 
grounded.  See Brewer v. West, 11 Vet. App. 228, 235 (1998).  

The Board nevertheless will address the specific contentions 
of the veteran's representative.  The veteran's 
representative argues that the August 1999 examiner may not 
have had access to the veteran's claims file insofar as the 
examiner commented on the availability of only one volume out 
of five volumes of VA medical records.  The Board notes that 
the VA examiner did, however, cite to review of the claims 
file in addition to the one volume of VA medical records.

Insofar as the August 1999 VA examiner suggests that there 
are additional VA records pertinent to the veteran, the Board 
notes that the veteran, in authorization forms completed in 
connection with his claim, identified VA treatment at the 
PTSD clinic only beginning in or around April 1997.  The RO 
has requested, and obtained, records of VA treatment dated 
from April 1997 to May 1999.  The veteran has not identified 
the existence of later VA treatment records pertinent to his 
claim.  The Board also notes that the veteran's 
representative has argued that the veteran's retirement 
physical and remaining DD Form's 214 are not of record.  

The Board notes that records generated by, or in the 
possession of, VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Also, the Court has held that VA, in certain circumstances, 
may be obligated to advise the claimant of evidence that is 
needed to complete his application for benefits.  38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2000); see generally, Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Court has also held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341 (1996).

Here, the circumstances of the veteran's service, to include 
the existence or adequacy of any stressor, are not at issue.  
The August 1999 VA examiner, and the report of Social and 
Industrial Survey completed at that time, include 
consideration of the veteran's history.  Nevertheless, the 
examination report specifically refutes the presence of a 
current psychiatric disability.  VA records from long before 
the veteran's current claim, the record of retirement 
physical examination, or DD Forms 214, although potentially 
pertinent to stressor verification, could not serve to 
establish the existence of a present disability, i.e., PTSD.  
Gilpin.  The veteran has himself identified VA treatment for 
PTSD only from 1997, and, in multiple statements, to include 
at a personal hearing, he has acknowledged that he has not in 
fact been diagnosed with PTSD, see May 1999 Transcript at 10, 
stating instead that he had had problems all his life.  
Accordingly, historical VA records or additional service 
records would not serve to well ground the veteran's claim.  
The veteran has not identified any medical evidence of 
currently diagnosed PTSD; such is the type of evidence needed 
to support a well-grounded claim.  As such, VA has no further 
duty to the veteran.



ORDER

Service connection for PTSD is denied.



REMAND

Since the veteran's rating claims pertinent to hearing loss 
and his lumbar spine are well grounded, it places upon VA the 
duty to assist him by obtaining relevant records and 
conducting appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate and contemporary VA examinations, 
by a specialist when needed.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, the veteran was last examined for his hearing 
loss and lumbar spine disabilities in 1998, several years 
ago.  He has complained of increased disability since that 
time and as such, further examinations are warranted.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

Furthermore, the Board notes that pertinent to lumbar 
disability, the veteran has appealed the initially assigned 
percentage rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  The RO does not appear 
to have considered the impact of Fenderson on the veteran's 
rating evaluation.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  Thus, the veteran should be advised of the 
potential for staged ratings and afforded opportunity to 
present argument and evidence thereto.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should ensure that all 
pertinent records of VA treatment for 
left ear hearing problems and/or lumbar 
disability are associated with the claims 
file.  The RO should also request the 
veteran to identify or submit records of 
further private medical treatment for 
left ear hearing loss or a lumbar spine 
disability.

2.  The RO should schedule the veteran 
for VA audiologic examination to 
determine the current severity of his 
left ear hearing loss.  The examiner 
should review the claims folder prior to 
the examination.

3.  The RO should schedule the veteran 
for orthopedic and neurologic examination 
of his lumbar spine.  The examiner(s) 
should review the claims folder before 
the examination.  The examiner(s) should 
record all objective findings, to include 
active and passive ranges of lumbar 
motion as compared to accepted standards 
of normal lumbar motion, and provide an 
opinion as to whether any limitation of 
motion is best characterized as mild, 
moderate or severe.  The examiner(s) 
should indicate the presence and degree, 
or absence of any atrophy, weakness or 
incoordination.  The examiner(s) should 
provide an opinion as to whether there is 
objective evidence of any lumbosacral, 
neurologic deficit.  The examiner(s) 
should set out all neurologic 
manifestations, specifically confirming 
or refuting any sciatica, absent ankle 
jerk or radiculopathy, and characterize 
the severity and frequency of noted 
symptoms.  The examiner(s) should also 
comment on the functional limitations, if 
any, caused by the service-connected 
lumbar disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After any indicated corrective action 
has been completed, the RO should again 
review the record and re-adjudicate the 
veteran's claims pertinent to the 
evaluation of left ear hearing loss and 
lumbar disc disease.  If any benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



